Title: To George Washington from the Board of War, 31 March 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] March 31. 1780
          
          The board have recd a letter from Col. Wood at Charlotteville, wherein he mentions “that he is well assured that the Offering pardons to all deserters from the Virg. Line who will surrender themselves at that post by a given time, would be productive of good effects; & that we should recover a great number of Men by it, who otherwise may probably seek an asylum in the New Country.”
          The board submit the propriety of the measure to your Excellencys determination. I have the honor to be With the highest respect Yr Excellencys Most obed. Servt
          
            Ben. Stoddert Secyby order
          
        